DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 39 are presented for examination.  The amendment flied 11-6-2020 cancelled claims 3, 6 to 8, 10 to 11, 16 to 20 and 24 to 25.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-3-2021 has been entered.

Information Disclosure Statement
The references listed in the information disclosure statement submitted on 3-3-2021 have been considered by the examiner (see attached PTO-1449).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 to 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (USPAP 2007/0076784) in view of Khayrallah (USPAP 2006/0092873).
Claims 1 and 26:
Zhou substantially teaches the claimed invention.  Zhou teaches various techniques to improve redundancy in a multi- carrier wireless system, a technique comprising:  an encoder of a transmitter encoding a block of data across multiple carrier component (see fig. 3, and par 0032).  Zhou also teaches that an interleaver (304) of the transmitter interleaves the data received from the encoder, outputting interleaved data and a multi-carrier modulator (312) modulating the interleaved data across a plurality of carriers (see par.  0037 et seq.).  
Zhou does not specifically teach that the interleaving of the codeword is across multipole carrier components; however, because the system of Zhou modulates the interleaved codeword across multiple carrier components for transmission, it is obvious that the interleaving of the codeword would be across multiple carrier component.  Khayrallah in an analogous art teaches that an interleaver interleaving a codeword across multiple carrier components achieves channel diversity and increase decoding success (see par. 10).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhou with the specifics of interleaving codeword across the multiple carrier components, as taught by Khayrallah, such that the data/codeword of Zhou, can also be interleaved across multiple carrier components, because it increases channel diversity and helps with decoding success.
	As per claims 2 and 27, Zhou teaches a multi-carrier modulator (312) that modulate the spread data unto a plurality of carriers or subcarriers (see par. 0037).
4 and 28, Zhou teaches that blocks of data from one or more stream are commonly encoded block of data across multiple carriers or subcarriers and transmitting 1/3 of the commonly encoded bits on each carrier (see fig. 2 and par. 0022).  
	As per claims 5 and 29, Zhou teaches that different streams are commonly encoded and modulated on different carriers and well-known redundancy coding techniques are employed for improving redundancy of a multi-carrier system, techniques such as block coding, convolutional coding, turbo coding etc. (see par. 0019 to 0020).  

Allowable Subject Matter
  Claims 9, 12 to 15, 21 to 23 and 35 to 39 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Shelly A Chase/Primary Examiner, Art Unit 2112